DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 8) that neither Aggarwal nor Goeldi teaches the amended limitation “calculating a historical significance score for the particular area of interest over an entire duration for which event items are present;” This is correct. However, Marcus detects peaks in tweet volume in an event (i.e., meta-event), as compared to historical (i.e., entire duration) mean (i.e., historical significance score) (Marcus: pp. 231, 2:1). Thus, Marcus teaches the argued limitation of independent claims 1 and 11-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. US patent application 2013/0151522 [herein “Aggarwal”], in view of US patent application 2010/0121849 Goeldi et al. [herein “Goeldi”], and further in view of Marcus, et al. TwitInfo: Aggregating and Visualizing Microblogs for Event Exploration. CHI 2011, pp. 227-236 [herein “Marcus”].
Claim 1 recites “A method of identifying meta-events, the method comprising: receiving a plurality of event items over a given period of time, wherein each event item is keyed to a point in time within the given period of time; includes a content; and is associated with a sentiment rating; analyzing the plurality of event items to determine one or more areas of interests;”
Aggarwal receives a stream from social network including at least one object (i.e., event item) [0032]. Objects are continuously (i.e., over a period of time) partitioned into clusters (i.e., areas of interest) based on similarity [0035].
Claim 1 further recites “measuring 1) a number of event items within a particular area of interest within the given time period,”
In Aggarwal, objects are continuously partitioned into clusters based on similarity [0035]. Aggarwal monitors (i.e., measures) the arrival rate (i.e., number) of objects in a cluster in a given time window w.r.t. the previous time window as well as w.r.t. other clusters – fractional cluster presence function [0039], to detect sudden burst for the cluster and the time window [0045].
Claim 1 further recites “3) an accuracy of the event items within the particular area of interest within the given time period, wherein the accuracy is a second positive function of a numerical measure of a textual similarity of the content of each event item within the particular area of interest, and”.
Aggarwal partitions objects into clusters based on a similarity value (i.e., accuracy), which captures both object content and social network structure [0035]. The content component computes tf-idf based (i.e., textual) similarity using word summaries of object content [0050].
Claim 1 further recites “4) a magnitude of the event items outside the particular area of interest within the given time period, wherein the magnitude is a derivative of a change in a particular characteristic of the event items outside of the particular area of interest;”
Aggarwal monitors the arrival rate (i.e., characteristic) of objects in a cluster in a given time window w.r.t. the previous time window as well as w.r.t. other clusters (i.e., outside the particular area of interest) – fractional cluster presence function [0039], to detect sudden burst (i.e., magnitude) for the cluster and the time window [0045].
Claim 1 further recites “determining that a meta-event has occurred when the first significance score exceeds the historical significance score by a threshold measure.”
Aggarwal detects (i.e., determines) when arrival rate in a cluster in a given time window is higher than (i.e., exceeds) a threshold value than the previous time window [0040] (i.e., a meta-event has occurred).
Aggarwal does not disclose the limitation “2) a precision of the event items within the particular area of interest within the given time period, wherein the precision is a first positive function of a numerical proximity of the sentiment rating of each event item within the particular area of interest,”
However, Goeldi assigns a sentiment score (i.e., numerical proximity) to every keyword in the text of every social media post (i.e., event item), and computes a weighted sum of keyword-level scores to get the post-level sentiment rating (i.e., precision) (Goeldi: [0068]).
Aggarwal does not disclose the limitation “calculating a first significance score for the particular area of interest within the given time period based on the number of event items within the particular area of interest within the given time period, the precision of the event items, the accuracy of the event items, and the magnitude of the event items; wherein the first significance score is calculated according to at least one of the following formulas:
SI ≡ the significance score in the particular area of interest ≡ wMM(c1,…cn) + wIV(c1,…cn) + wPP(c1,…cn) + wAA(c1,…cn)
or	SI ≡ the significance score in the particular area of interest ≡ [wMM(c1,…cn)] [wIV(c1,…cn)] [wPP(c1,…cn)] [wAA(c1,…cn)]
	where, in the above:
		M(c1,…cn) ≡ the magnitude of the event items;
		V(c1,…cn) ≡ the number of event items;
		P(c1,…cn) ≡ the precision of the event items; and
		A(c1,…cn) ≡ the accuracy of the event items;”
However, Goeldi teaches aggregation of multiple social media post-level measures with social graph data, such as opinion leader (Goeldi: [0070]), as well as over time to determine a weighting factor (i.e., first significance score) of the post (Goeldi: [0069]); and to alert users (i.e., meta-event has occurred) when this aggregated measure trends (i.e., exceeds) above a certain threshold (Goeldi: [0072]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal with Goeldi. One having ordinary skill in the art would have found motivation to quantify the importance and trend of topical social events over time by aggregating Aggarwal’s topic-level event volume with Goeldi’s user sentiment.
Aggarwal and Goeldi do not disclose the limitation “calculating a historical significance score for the particular area of interest over an entire duration for which event items are present; comparing the first significance score and the historical significance score; and”.
However, Marcus detects peaks in tweet volume in an event (i.e., meta-event), as compared to historical (i.e., entire duration) mean (i.e., historical significance score) (Marcus: pp. 231, 2:1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Marcus. One having ordinary skill in the art would have found motivation to visualize the aggregation of Aggarwal’s volume of social network stream and Goeldi’s user sentiment using Marcus, such that a peak together with its start and end boundaries can be annotated with informative terms for easy recognition.

Claim 2 recites “The method of claim 1, wherein plurality of event items include at least one of a news item, publication, and social media content.”
Aggarwal receives a stream from social network (i.e., social media) including at least one object (i.e., event item) [0032].

Claim 3 recites “The method of claim 1, wherein said analyzing the plurality of event items is used to determine one or more pre-defined areas of interest.”
In Aggarwal, a new object (i.e., event item) can result in either creation of a new cluster or an addition of a new data point in a closely related existing cluster (i.e., pre-defined area of interest) [0038].

Claim 4 recites “The method of claim 1, wherein said analyzing the plurality of event items is used to determine one or more newly generated areas of interest.”
In Aggarwal, a new object (i.e., event item) can result in either creation of a new cluster (i.e., newly generated areas of interest) or an addition of a new data point in a closely related existing cluster (i.e., pre-defined area of interest) [0038].

Claim 10 recites “The method of claim 1, wherein the previous time period does not overlap the given time period.”
Aggarwal teaches claim 1, but does not disclose this claim; however, Marcus aggregates tweets to compute volume by various (i.e., non-overlapping) granularity, e.g., minute, hour, day (Marcus: fig. 1.2; pp. 229, 2:2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal with Marcus. One having ordinary skill in the art would have found motivation to visualize Aggarwal’s volume of social network stream over the various time windows of Marcus, such that trend can be easily spotted.

Claim 11 recites “A method of generating a signal that illustrates occurrence of meta-events associated with a particular area of interest, the method comprising: receiving a plurality of event items over a given period of time, wherein each event item is keyed to a point in time within the given period of time, and wherein each event item includes a content and is associated with a sentiment within a particular area of interest;”
Aggarwal receives a stream from social network including at least one object (i.e., event item) [0032]. Objects are continuously (i.e., over a period of time) partitioned into clusters (i.e., areas of interest) based on similarity [0035].
Claim 11 further recites “measuring at least three of 1) a number of event items within the particular area of interest within the given time period,”
In Aggarwal, objects are continuously partitioned into clusters based on similarity [0035]. Aggarwal monitors (i.e., measures) the arrival rate (i.e., number) of objects in a cluster in a given time window w.r.t. the previous time window as well as w.r.t. other clusters – fractional cluster presence function [0039], to detect sudden burst for the cluster and the time window [0045].
Claim 11 further recites “3) an accuracy of the event items within the particular area of interest within the given time period, wherein the accuracy is a second positive function of a numerical measure of a textual similarity of the content of each event item within the particular area of interest, and”.
Aggarwal partitions objects into clusters based on a similarity value (i.e., accuracy), which captures both object content and social network structure [0035]. The content component computes tf-idf based (i.e., textual) similarity using word summaries of object content [0050].
Claim 11 further recites “4) a magnitude of the event items outside the particular area of interest within the given time period, wherein the magnitude is a derivative of a change in a particular characteristic of the event items outside of the particular area of interest;”
Aggarwal monitors the arrival rate of objects in a cluster in a given time window w.r.t. the previous time window as well as w.r.t. other clusters (i.e., outside of the particular area of interest) – fractional cluster presence function [0039], to detect sudden burst (i.e., magnitude) for the cluster and the time window [0045].
Aggarwal does not disclose the limitation “2) a precision of the event items within the particular area of interest within the given time period, wherein the precision is a first positive function of a numerical proximity of the sentiment rating of each event item within the particular area of interest,”
However, Goeldi assigns a sentiment score (i.e., numerical proximity) to every keyword in the text of every social media post (i.e., event item), and computes a weighted sum of keyword-level scores to get the post-level sentiment rating (i.e., precision) (Goeldi: [0068]).
Aggarwal does not disclose the limitation “calculating a first significance score for the particular area of interest within the given time period based on the number of event items within the particular area of interest within the given time period, the precision of the event items, the accuracy of the event items, and the magnitude of the event items; wherein the first significance score is calculated according to at least one of the following formulas:
SI ≡ the significance score in the particular area of interest ≡ wMM(c1,…cn) + wIV(c1,…cn) + wPP(c1,…cn) + wAA(c1,…cn)
or	SI ≡ the significance score in the particular area of interest ≡ [wMM(c1,…cn)] [wIV(c1,…cn)] [wPP(c1,…cn)] [wAA(c1,…cn)]
	where, in the above:
		M(c1,…cn) ≡ the magnitude of the event items;
		V(c1,…cn) ≡ the number of event items;
		P(c1,…cn) ≡ the precision of the event items; and
		A(c1,…cn) ≡ the accuracy of the event items;”
However, Goeldi teaches aggregation of multiple social media post-level measures with social graph data, such as opinion leader (Goeldi: [0070]), as well as over time to determine a weighting factor (i.e., first significance score) of the post (Goeldi: [0069]); and to alert users (i.e., meta-event has occurred) when this aggregated measure trends (i.e., exceeds) above a certain threshold (Goeldi: [0072]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal with Goeldi. One having ordinary skill in the art would have found motivation to quantify the importance and trend of topical social events over time by aggregating Aggarwal’s topic-level event volume with Goeldi’s user sentiment.
Aggarwal and Goeldi do not disclose the limitation “calculating a historical significance score for the particular area of interest over an entire duration for which event items are present; generating a signal based on the first significance score and the historical significance score; displaying the signal as a function of time on a graphical user interface; and”.
However, Marcus detects peaks (i.e., signals) in tweet volume in an event (i.e., meta-event), as compared to historical (i.e., entire duration) mean (i.e., historical significance score) (Marcus: pp. 231, 2:1). Marcus displays tweet volume (i.e., number of event items) surrounding an event (i.e., area of interest), showing the magnitude of changes over time (i.e., function of time) (Marcus: fig. 1.2).
Aggarwal and Goeldi do not disclose the limitation “annotating the signal to illustrate meta-event peaks that exceed a threshold, wherein said meta-event peaks are modified to add a boundary line at a nearest valley or zero crossing at the beginning of each meta-event peak and to add a boundary line at a nearest valley or zero crossing at the end of each meta-event peak.”
However, Marcus detects peaks in tweet volume in an event, as compared to historical mean (Marcus: pp. 231, 2:1). For every peak, a window containing the peak is identified with the start and end of the peak (i.e., boundary lines) (Marcus: pp. 231, Algorithm 1). Marcus automatically tags a peak and annotates it with representative terms (Marcus: fig. 1.2; pp. 229, 2:2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Marcus. One having ordinary skill in the art would have found motivation to quantify the importance and trend of topical social events over time by aggregating Aggarwal’s topic-level event volume with Goeldi’s user sentiment using Marcus, such that a peak can be annotated and visualized with informative terms for easy recognition.

Claim 12 recites “A method of identifying events associated with meta-events, the method comprising: receiving a plurality of event items over a given period of time, wherein each event item is keyed to a point in time within the given period of time, and wherein each event item includes a content and is associated with a sentiment within a particular area of interest;”
Aggarwal receives a stream from social network including at least one object (i.e., event item) [0032]. Objects are continuously (i.e., over a period of time) partitioned into clusters (i.e., areas of interest) based on similarity [0035].
Claim 12 further recites “measuring at least three of 1) a number of event items within the particular area of interest within the given time period,”
In Aggarwal, objects are continuously partitioned into clusters based on similarity [0035]. Aggarwal monitors (i.e., measures) the arrival rate (i.e., number) of objects in a cluster in a given time window w.r.t. the previous time window as well as w.r.t. other clusters – fractional cluster presence function [0039], to detect sudden burst for the cluster and the time window [0045].
Claim 12 further recites “3) an accuracy of the event items within the particular area of interest within the given time period, wherein the accuracy is a second positive function of a numerical measure of a textual similarity of the content of each event item within the particular area of interest, and”.
Aggarwal partitions objects into clusters based on a similarity value (i.e., accuracy), which captures both object content and social network structure [0035]. The content component computes tf-idf based (i.e., textual) similarity using word summaries of object content [0050].
Claim 12 further recites “4) a magnitude of the event items outside the particular area of interest within the given time period, wherein the magnitude is a derivative of a change in a particular characteristic of the event items outside of the particular area of interest;”
Aggarwal monitors the arrival rate of objects in a cluster in a given time window w.r.t. the previous time window as well as w.r.t. other clusters (i.e., outside of the particular area of interest) – fractional cluster presence function [0039], to detect sudden burst (i.e., magnitude) for the cluster and the time window [0045].
Claim 12 further recites “analyzing, using natural language processing methods, the plurality events to determine which events are above a threshold of familiarity to each other, thereby identifying a set of events associated with a meta-event.”
In Aggarwal, objects are continuously partitioned into clusters (i.e., meta-event) based on similarity (i.e., familiarity to each other) [0035]. A new object is assigned to (i.e., associated with) an existing cluster if its similarity value is greater than a threshold. Otherwise a new cluster is created containing the new object [0049]. A similarity value is computed using tf-idf (i.e., natural language processing methods) based on word summaries of object content [0050].
Aggarwal does not disclose the limitation “2) a precision of the event items within the particular area of interest within the given time period, wherein the precision is a first positive function of a numerical proximity of the sentiment rating of each event item within the particular area of interest,”
However, Goeldi assigns a sentiment score (i.e., numerical proximity) to every keyword in the text of every social media post (i.e., event item), and computes a weighted sum of keyword-level scores to get the post-level sentiment rating (i.e., precision) (Goeldi: [0068]).
Aggarwal does not disclose the limitation “wherein the first significance score is calculated according to at least one of the following formulas:
SI ≡ the significance score in the particular area of interest ≡ wMM(c1,…cn) + wIV(c1,…cn) + wPP(c1,…cn) + wAA(c1,…cn)
or	SI ≡ the significance score in the particular area of interest ≡ [wMM(c1,…cn)] [wIV(c1,…cn)] [wPP(c1,…cn)] [wAA(c1,…cn)]
	where, in the above:
		M(c1,…cn) ≡ the magnitude of the event items;
		V(c1,…cn) ≡ the number of event items;
		P(c1,…cn) ≡ the precision of the event items; and
		A(c1,…cn) ≡ the accuracy of the event items;”
However, Goeldi teaches aggregation of multiple social media post-level measures with social graph data, such as opinion leader (Goeldi: [0070]), as well as over time to determine a weighting factor (i.e., first significance score) of the post (Goeldi: [0069]); and to alert users (i.e., meta-event has occurred) when this aggregated measure trends (i.e., exceeds) above a certain threshold (Goeldi: [0072]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal with Goeldi. One having ordinary skill in the art would have found motivation to quantify the importance and trend of topical social events over time by aggregating Aggarwal’s topic-level event volume with Goeldi’s user sentiment.
Aggarwal and Goeldi do not disclose the limitation “calculating a historical significance score for the particular area of interest over an entire duration for which event items are present; generating a signal based on the first significance score and the historical significance score, wherein the signal is generated as a function of time;”
However, Marcus detects peaks (i.e., signals) in tweet volume in an event (i.e., meta-event), as compared to historical (i.e., entire duration) mean (i.e., historical significance score) (Marcus: pp. 231, 2:1). Marcus displays tweet volume (i.e., number of event items) surrounding an event (i.e., area of interest), showing the magnitude of changes over time (i.e., function of time) (Marcus: fig. 1.2).
Aggarwal and Goeldi do not disclose the limitation “identifying a peak within the signal that is above a particular height, wherein said peak is associated with a meta-event; determining a plurality of events within a time period associated with the identified peak;”
However, Marcus detects a peak in tweet volume in an event (i.e., meta-event), including the start and end of the peak, as compared to historical mean (i.e., height) (Marcus: pp. 231, 2:1). The tweets in between the start and end of the peak are associated with the identified peak.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Marcus. One having ordinary skill in the art would have found motivation to quantify the importance and trend of topical social events over time by aggregating Aggarwal’s topic-level event volume with Goeldi’s user sentiment using Marcus, such that a peak can be annotated and visualized with informative terms for easy recognition.

Claim 13 recites “The method of claim 12, wherein the identified peak is associated with more than one meta-event.”
Aggarwal teaches claim 12, but does not disclose this claim; however, events (i.e., meta-events) in Marcus can be nested hierarchically. A peak in a parent event is also a peak of its child subevent. Zooming in the peak in the parent timeline reveals the peak in the child timeline (Marcus: pp. 230, 1:1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal with Marcus. One having ordinary skill in the art would have found motivation to visualize nested event timelines of Aggarwal’s social network stream using Marcus, to enable easy browsing.

Claim 17 recites “The method of claim 12, wherein a set of events associated with a meta-event is presented as a list.”
Aggarwal teaches claim 12, but does not disclose this claim; however, Marcus lists tweets that fall within a peak window of an event (i.e., meta-event), sorted by similarity to the peak keywords (Marcus: fig. 1.4; pp. 229, 2:4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal with Marcus. One having ordinary skill in the art would have found motivation to visualize representative events of Aggarwal’s social network stream using Marcus, to enable easy browsing.
Claims 19 and 21 are analogous to claim 17, and are similarly rejected.

Claim 18 recites “The method of claim 12, wherein a set of events associated with a meta-event is presented as textual excerpts from each event that is associated with the meta-event.”
Aggarwal teaches claim 12, but does not disclose this claim; however, Marcus automatically tags a peak of an event (i.e., meta-event) and annotates it with representative terms (i.e., textual excerpts) (Marcus: fig. 1.2; pp. 229, 2:2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal with Marcus. One having ordinary skill in the art would have found motivation to visualize representative events of Aggarwal’s social network stream using Marcus, to enable easy browsing.
Claims 20 and 22 are analogous to claim 18, and are similarly rejected.

Claim 23 recites “The method of claim 1, further comprising generating boundaries for the meta-event.”
Aggarwal and Goeldi teach claim 1, but do not disclose this claim; however, Marcus detects peaks in tweet volume in an event (i.e., meta-event), as compared to historical mean (Marcus: pp. 231, 2:1). For every peak, a window containing the peak is identified with the start and end of the peak (i.e., boundary lines) (Marcus: pp. 231, Algorithm 1). Marcus automatically tags a peak and annotates it with representative terms (Marcus: fig. 1.2; pp. 229, 2:2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Marcus. One having ordinary skill in the art would have found motivation to visualize the aggregation of Aggarwal’s volume of social network stream and Goeldi’s user sentiment using Marcus, such that a peak together with its start and end boundaries can be annotated with informative terms for easy recognition.

Claim 24 recites “The method of claim 23, wherein the boundaries are located at nearest flanking dips in the first significance score.”
Aggarwal and Goeldi teach claim 23, where the first significance score is computed, but do not disclose this claim; however, Marcus detects peaks in tweet volume in an event (i.e., meta-event), as compared to historical mean (Marcus: pp. 231, 2:1). For every peak, the start/end of a window containing the peak (i.e., boundaries) is detected when the current bin count is more than 2 mean deviations above/below the current mean (i.e., nearest flanking dips) (Marcus: Algorithm 1; pp. 231, 1:2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Marcus. One having ordinary skill in the art would have found motivation to visualize the aggregation of Aggarwal’s volume of social network stream and Goeldi’s user sentiment using Marcus, such that a peak together with its start and end boundaries can be annotated with informative terms for easy recognition.

Claim 25 recites “The method of claim 23, wherein the boundaries are located at nearest zero crossings in the first significance score.”
Aggarwal and Goeldi teach claim 23, where the first significance score is computed, but do not disclose this claim; however, Marcus detects peaks in tweet volume in an event (i.e., meta-event), as compared to historical mean (Marcus: pp. 231, 2:1). For every peak, the start/end of a window containing the peak (i.e., boundaries) is detected when the current bin count is more than 2 mean deviations above/below the current mean (i.e., nearest zero crossings) (Marcus: Algorithm 1; pp. 231, 1:2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Marcus. One having ordinary skill in the art would have found motivation to visualize the aggregation of Aggarwal’s volume of social network stream and Goeldi’s user sentiment using Marcus, such that a peak together with its start and end boundaries can be annotated with informative terms for easy recognition.

Claim 26 recites “The method of claim 23, wherein the boundaries are located at nearest local minimum relative to a peak in the first significance score.”
Aggarwal and Goeldi teach claim 23, where the first significance score is computed, but do not disclose this claim; however, Marcus detects peaks in tweet volume in an event (i.e., meta-event), as compared to historical mean (Marcus: pp. 231, 2:1). For every peak, the start/end of a window containing the peak (i.e., boundaries) is detected when the current bin count is more than 2 mean deviations above/below the current mean (i.e., nearest local minimum relative to a peak) (Marcus: Algorithm 1; pp. 231, 1:2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Marcus. One having ordinary skill in the art would have found motivation to visualize the aggregation of Aggarwal’s volume of social network stream and Goeldi’s user sentiment using Marcus, such that a peak together with its start and end boundaries can be annotated with informative terms for easy recognition.

Claim 27 recites “The method of claim 23, wherein the boundaries identify bounds in the event items within the particular area of interest within the given time period.”
Aggarwal, Goeldi and Marcus teach claim 23. In particular, Aggarwal tags every token in the text of every object (i.e., event items) in a cluster with a class label, and assigns the token-level label with highest frequency to the object [0084]. Goeldi aggregates the sentiment scores of posts (i.e., event items) (Goeldi: [0070]) over time (i.e., time period) to determine a weighting factor of the post (Goeldi: [0069]). Marcus detects a peak in tweet volume in an event, and identifies a containing window with its start and end (i.e., bounds) (Marcus: pp. 231, Algorithm 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Marcus. One having ordinary skill in the art would have found motivation to visualize the aggregation of Aggarwal’s volume of social network stream and Goeldi’s user sentiment using Marcus, such that a peak together with its start and end boundaries can be annotated with informative terms for easy recognition.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal as applied to claim 1 above, in view of Goeldi, and further in view of Bifet et al. Sentiment knowledge discovery in twitter streaming data. In Proc. of 13th International Conference on Discovery Science. 2010, pp. 1-15 [herein “Bifet”].
Claim 9 recites “The method of claim 1, wherein the previous time period partially overlaps the given time period.”
Aggarwal teaches claim 1, but does not disclose this claim; however, Goeldi aggregates user sentiment in brand/product/service (Goeldi: [0050]), while Bifet aggregates user sentiment in real time over sliding (i.e., overlapping) time windows (Bifet: 1:6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aggarwal and Goeldi with Bifet. One having ordinary skill in the art would have found motivation to monitor Goeldi’s post-level user sentiment over Bifet’s sliding time windows, such that it is faster and easier to identify trend in user sentiment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, such as Zhou et al. Event detection over twitter social media streams. The VLDB Journal (2014) 23:381–400.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163